Defendant pleaded guilty to criminal possession of marihuana in the first degree and was sentenced to five years in prison with three years of postrelease supervision. Defendant’s sole contention on this appeal is that the sentence imposed is harsh and excessive. He is precluded, however, from raising this issue inasmuch as he made a knowing, voluntary and intelligent waiver of the right to appeal, both orally and in writing (see People v Lopez, 6 NY3d 248, 255-256 [2006]).
Cardona, P.J., Mercure, Carpinello, Malone Jr. and Kavanagh, JJ., concur. Ordered that the judgment is affirmed.